NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                    TIMOTHY G. PERKOWSKI, Appellant.

                              No. 1 CA-CR 13-0428
                                 FILED 2-27-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2009-007746-001
            The Honorable James R. Rummage, Commissioner

                                    AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Charles R. Krull
Counsel for Appellant
                           STATE v. PERKOWSKI
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Donn Kessler and Judge Michael J. Brown joined.


G O U L D, Judge:

¶1              Timothy G. Perkowski (“Defendant”) appeals from his
court’s determination finding him in violation of his probation and
disposition. Defendant’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), advising this Court that after a search of the entire appellate
record, no arguable ground exists for reversal. Defendant was granted
leave to file a supplemental brief in propria persona, and did not do so.

¶2            Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96
(App. 1999). We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2012).1             Finding no
reversible error, we affirm.

                       Facts and Procedural History2

¶3             Defendant was indicted on four separate criminal charges.
On October 13, 2010, Defendant pled guilty to one amended charge of
Solicitation to Commit Fraud in the Purchase or Sale of Securities, a class
six felony.




1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2      We view the evidence in the light most favorable to sustaining the
superior court’s findings. See State v. Vaughn, 217 Ariz. 518, 519 n.2, 176
P.3d 716, 717 n.2 (App. 2008).




                                      2
                         STATE v. PERKOWSKI
                          Decision of the Court

¶4           According to Defendant’s plea agreement, Defendant would
be sentenced to a term of supervised probation. On November 16, 2010,
Defendant was sentenced to probation for two years.

¶5            On October 3, 2012, a petition to revoke Defendant’s
probation was filed. Defendant eventually admitted to violating his
probation by absconding, and the court reinstated his probation for a
period of three years.3

¶6            On March 28, 2013, the probation department filed a second
petition to revoke. The petition alleged, in relevant part, that Defendant
violated his probation by leaving the state with permission from the Adult
Probation Department but failed to return on the date indicated on his
travel permit. The court held a violation hearing on May 23, 2013.

¶7             During the hearing, Defendant’s probation officer, Demitris
Sagias, testified that Defendant was authorized to travel to Ohio on
February 23, and was required to return to Arizona no later than March 4.
Further, Defendant was directed to call Sagias upon his return to Arizona.
Defendant, however, did not contact Sagias until March 8.

¶8             Defendant testified during the hearing that his intention was
to return to Arizona by March 4. However, according to Defendant,
“there was a big snow storm through Ohio and Chicago, and they were
delayed for . . . a day and a half.” Defendant claimed he left Cleveland by
bus on the night of March 2, but after about ten minutes the bus driver
was forced to return to the station because the roads were filled with ice
and not safe for driving due to a blizzard. The court then noted for the
record that the airport weather service for Cleveland showed precipitation
to be 1/100th of an inch on March 1, 2/100ths of an inch on March 2, and
zero precipitation on March 3 and 4.

¶9           At the conclusion of the hearing, the court found by a
preponderance of the evidence that Defendant had violated his probation
by failing to return to Arizona by March 4. At disposition, the court
reinstated Defendant on probation, imposing (1) three years of supervised
probation and (2) one month in jail with work release. Defendant filed a
timely notice of appeal on June 10, 2013. On June 17, 2013, Defendant


3      The court reinstated Defendant onto supervised probation with a
revised expiration date of December 22, 2013, which constituted three
years from the original date of sentencing, which was November 16, 2010.



                                     3
                           STATE v. PERKOWSKI
                            Decision of the Court

advised the court that he wished to reject probation and was subsequently
sentenced to one year in the Department of Corrections with credit for 104
days time served. Defendant did not file an amended notice of appeal.

                                 Discussion

¶10            We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49, 2 P.3d at 100. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure and substantial
evidence supported the finding of guilt. Defendant was present and
represented by counsel at all critical stages of the proceedings. At
disposition, Defendant and his counsel were given an opportunity to
speak and the court imposed a legal sentence.

¶11           Counsel’s      obligations    pertaining      to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85, 684 P.2d 154, 156-57 (1984). Defendant shall have thirty days
from the date of this decision to proceed, if he so desires, with an in propria
persona motion for reconsideration or petition for review.4




                                      :mjt




4      Pursuant to Arizona Rule of Criminal Procedure 31.18.b, Defendant
or his counsel has fifteen days to file a motion for reconsideration. On the
Court’s own motion, we extend the time to file such a motion to thirty
days from the date of this decision.



                                      4